DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/793,727 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the reference application correspond substantially close to the instant application.
For claims 1 and 19, see claim 1 of the reference application.
For claim 2, see claim 1 of the reference application and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tire of the reference application as a motorcycle tire to satisfy the claimed limitation because motorcycle tires are well-known. 
For claim 3, see claim 3 of the reference application.
For claim 4, see claim 1 of the reference application and the claimed volume relationship in the tire of the reference application would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since official notice is taken that it is well-known/conventional to have a tread of a motorcycle tire comprising inclined grooves wherein the deepest portion of the inclined grooves is at an intermediate region of the tread. 
For claim 5, see claim 7 of the reference application.
For claim 6, see claim 5 of the reference application.
For claim 7, see claim 8 of the reference application.
For claims 8-10, see claim 19 of the reference application.  Also, the tire of the reference application has the capability to rotate in a forward direction and a backward direction satisfying claims 9-10.
For claim 11, claim 1 of the reference application does not require the first portion and the second portion each having a constant width; thus, the first portion and the second portion can be designated as claimed. 
For claim 12, see claim 9 of the reference application.
For claims 13 and 15, see claim 10 of the reference application.  And, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an inner end of the second inclined groove of the reference application spaced from a tire equator by 5%-10% of a tread width because it is well-known in the tire art to provide an inner end of an inclined groove of a motorcycle tire spaced from a tire equator within the claimed range. 
For claim 14, see claim 13 of the reference application.
For claim 16, see claim 14 of the reference application.
For claim 17, claim 1 of the reference application does not require the first portion and the second portion each having a constant width; thus, the first portion and the second portion can be designated as claimed. 
For claim 18, see claim 20 of the reference application.
For claim 20, see claim 4 of the reference applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN’567 (CN 104029567).
Regarding claims 1, 3, and 12-14 see annotated FIG. 5 below. 

    PNG
    media_image1.png
    780
    922
    media_image1.png
    Greyscale

Regarding claim 2, see annotated FIG. 5 above.  An axially inner end of the third portion of the first inclined groove is located at the equatorial plane CL and satisfies the claimed limitation.
Regarding claim 7, see annotated FIG. 5 below. 

    PNG
    media_image2.png
    688
    811
    media_image2.png
    Greyscale

Regarding claim 8, see annotated FIG. 5 below.

    PNG
    media_image3.png
    739
    829
    media_image3.png
    Greyscale

Regarding claims 9-10, the motorcycle tire of CN’567 rotates in a forward direction and in a backward direction and satisfies the claims. 
Regarding claim 11, see annotated FIG. 5 below. 

    PNG
    media_image4.png
    759
    756
    media_image4.png
    Greyscale

Regarding claim 16, see annotated FIG. 5 below.

    PNG
    media_image5.png
    790
    765
    media_image5.png
    Greyscale

Regarding claim 17, the claimed second portion reads on wide portion 17 and partially adjacent narrow portion of inclined groove 11.  Claim 17 fails to exclude a second portion varying in width.
Regarding claim 18, see annotated FIG. 5 below.

    PNG
    media_image6.png
    790
    829
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN’567 (CN 104029567).
Regarding claim 5, CN’567 does not recite the width of the third portion is 60% or less of the width of the first portion and the width of the second portion.  However, this claimed relationship would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since FIG. 5 of CN’567 illustrates a minimum width for the third portion being significantly less than a maximum width for the first portion and the second portion and consistent with the claimed range. 
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over CN’567 (CN 104029567) in view of Hayashi (US 2012/0241060).
Regarding claim 4, CN’567 is silent to groove volume.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of CN’567 with a third portion having a groove volume per unit area that is 20% or more of the first portion and the second portion since Hayashi teaches a pneumatic motorcycle tire comprising a tread having transverse grooves wherein the deepest portion of the transverse grooves are located at a middle region of the tread for steering stability during the motorcycle tire traveling and leaning sideways (FIG. 2 and [0022]) and deeper grooves 
Regarding claim 6, CN’567 does not recite “in terms of a groove depth, the third portion is 80% or more and 120% or less of the first portion and the second portion”; however, this claimed groove depth relationship in the tire of CN’567 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Hayashi teaches a pneumatic motorcycle tire comprising a tread having transverse grooves wherein the deepest portion of the transverse grooves are located at a middle region of the tread for steering stability during the motorcycle tire traveling and leaning sideways (FIG. 2 and [0022]); further, dm is 1.03 to 1.10 times the groove depth dc and dc = 4.5 to 4.7 mm, dm = 4.7 to 5.0 mm, and dTE = 2.0 to 3.5 mm ([0024]) and Fig. 2 illustrates the groove depth changing gradually. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over CN’567 (CN 104029567) in view of Matsunami (US 2012/0216929).
Regarding claim 15, CN’567 does not recite a distance in the tire axial direction between an inner end of the second inclined groove and the tire equator is 5% or more and 10% or less of a tread width.  However, this claimed distance would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since CN’567 illustrates an inner end of the second inclined groove space slightly apart . 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN’567 (CN 104029567) in view of US’692 (US 2017/0120692).
Regarding claims 19-20, CN’567 is silent to disclosing the third portion including an outer portion and an inner portion as claimed.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of CN’567 having a third portion including an outer portion arranged on a ground contacting surface side and an inner portion arranged radially inside the outer portion and having a groove width larger than the outer portion (claim 19) and a depth of the outer portion is 30% or more and 50% or less of a groove depth of the third portion (claim 20) since US’692 teaches a transverse groove changing in width along its length (FIG. 1 and reference character 6) wherein the transverse groove along the depth direction comprises a first part opening onto the tread surface (outer portion) and a void part forming a channel (inner portion) for the benefits of drainage 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/21/2022